UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [X] Soliciting Material Pursuant to §240.14a-12 DOW JONES & COMPANY, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The following are communications relating to the proposed merger with News Corporation. Below is the text of an email communication from Clare Hart, Executive Vice President of the Company and President of the Dow Jones Enterprise Media Group, to employees of the Company’s Enterprise Media Group and posted on the Company’s intranet on August 1, 2007. A Vibrant and Growing Enterprise Dear Colleagues: By now you have seen the news that both the Dow Jones and News Corp. boards of directors agreed to a merger of Dow Jones with News Corp. (read the press release here). As Rich mentioned in his note, the definitive merger agreement means that we are moving to the next stage, which is a shareholder vote. This process will unfold over the next few months. I'd like to reiterate a key point from Rich's note: News Corp. is investing in a vibrant and growing enterprise, with our customers using our products in ever-increasing ways and numbers. EMG serves as proof of this. We should all be proud of the validation that this entire process gives our efforts.
